Appeal from a judgment of the Supreme Court in favor of plaintiff entered November 26, 1958, in Allegany County, upon a verdict rendered at a Trial Term. Appeal from an order of said court which denied a motion by defendant for an order setting aside the verdict and for a new trial.
Judgment and order reversed on the law and facts, without costs of this appeal to either party, and complaint dismissed, without costs. Memorandum: Upon the facts presented in this record there was no duty imposed upon the police officers to take plaintiff’s intestate to the hospital or to take action other than they did. “Without duty, there can be no breach of duty, and without breach of duty there can be no liability.” (Williams v. State of New York, 308 N. Y. 548, 557.)